Citation Nr: 1606429	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  14-04 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for a low back condition. 

2.  Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Department of Veterans Affairs





INTRODUCTION

The appellant is a Veteran who served on active duty from June 1972 to June 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran appealed the April 2012 decision to the Board, which issued an August 2015 remand that remanded the matter to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development of the evidence.  Thereafter, the AMC issued a December 2015 supplemental statement of the case (SSOC) whereby the Veteran's claim remained denied.  The case was then sent back to the Board. 

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases. 


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that the Veteran's currently diagnosed low back disability is attributable to the Veteran's active duty service or any incident of service. 

2.  The competent medical evidence does not demonstrate that the Veteran's currently diagnosed obstructive sleep apnea is attributable to the Veteran's active duty service or any incident of service. 


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 

2.  Service connection for obstructive sleep apnea is not warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO provided the Veteran with pre-adjudication VCAA notice via letter dated in January 2012.  He was notified of the evidence needed to substantiate his claims for service connection and that VA was responsible for obtaining military service records, records from VA medical centers, or records in the custody of other agencies, so long as he adequately identified those records and authorized VA to obtain those records.  In addition, he was informed that he could submit records not in the custody of a federal agency on his own behalf or authorize VA to obtain such records, and that he was ultimately responsible for obtaining any requested records not in the custody of a Federal department or agency.  Finally, the letter notified him of the criteria that VA utilizes when determining the disability rating and the effective date of awards. 
Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The RO has obtained the Veteran's service personnel and treatment records, as well as VA treatment records from the Shreveport, Louisiana VA medical center (VAMC).  The Veteran has submitted a statement from his wife in support of his claim.  He has also submitted private treatment records documenting medical care he has received following his separation from the military.  The Veteran has not identified any additionally available evidence for consideration.  

Pursuant to the Board's August 2015 remand, the AMC was directed to either obtain an addendum opinion from the examiner who provided the opinion in the March 2012 VA examination of the Veteran's back in order to clarify that opinion or schedule the Veteran for a new VA examination with a qualified examiner to determine the etiology of his currently diagnosed back condition.  In addition, the AMC was directed to afford the Veteran a new VA examination to determine the etiology of the obstructive sleep apnea, with particular attention to be paid to the Veteran's assertions that his sleep apnea is related to his exposure to toxins from smoke and/or fire. 

The Veteran was thereafter afforded a VA examination in October 2015 by the same examiner who administered the March 2012 back examination.  The examiner performed an in-person examination of the Veteran and reviewed the claims file before offering an addendum opinion clarifying the March 2012 opinion.  In addition, the same examiner offered an opinion as to the etiology of the Veteran's obstructive sleep apnea.  In light of the fact that the examiner explicitly discussed those details outlined in the Board's remand in his rationale, including the medical literature submitted by the Veteran, the Board finds that the AMC substantially complied with the Board's remand directives as to the low back disability and obstructive sleep apnea claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D 'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" as opposed to strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

VA has conducted medical inquiry in the form of a VA compensation examination in March 2012 to determine the nature and etiology of his low back disability.  38 U.S.C.A. § 5103A.  Moreover, following the aforementioned August 2015 Board remand, the AMC offered the Veteran a new VA examination in October 2015 for the purpose of securing an addendum opinion regarding the March 2012 examination opinion and a new opinion regarding the etiology of the Veteran's obstructive sleep apnea.  As the VA examiner considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that the opinions are adequate to decide the claim of entitlement to service connection for both low back disability and obstructive sleep apnea.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support her claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303. 
Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. §§ 1131, 1110; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Low Back Condition

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378. 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but has no concurrent obligation to discuss each piece of evidence in rendering a decision.). Accordingly, the Board will summarize the relevant evidence before it and focus its analysis on what that evidence illustrates about the Veteran's claim. 

The Veteran filed his application for VA disability compensation in December 2011.  He contends that his currently diagnosed low back condition began in service and has continued to the present day.  

The Veteran's service personnel records show that he served on active duty from June 1972 to June 1992.  His service treatment records (STRs) document a complaint for a low back strain in November 1972.  An outpatient report dated in November 1972 detailed the Veteran's complaint of lower back pain following his picking up of a co-worker.  A subsequent X-ray of the Veteran's back resulted in a diagnosis of lumbosacral strain.  Another outpatient report dated three days later indicated that the lower back pain subsided. 

The STRs do not contain any more complaints of or treatment for a low back condition until an outpatient report dated in September 1981 in which the Veteran complained of recurrent lower back pain that he attributed to sleeping on a mattress on the floor.  The Veteran had an X-ray of his back performed that same month which revealed nothing wrong with the lumbosacral spine.  Following this complaint, the Veteran reported on medical history forms in May 1983 and January 1984 that he had a history of lower back pain and muscle spasms, but corresponding medical examinations do not document any problems with lower back pain. 

In a March 1985 referral form to St. Mary's Hospital, it is noted that the Veteran complained of lower back pain, with a specific difficulty of bending and straightening.  The form also stated that the Veteran has had chronic back pain since 1981.  The Veteran was diagnosed with chronic low back pain. 

A May 1985 referral form to St. Mary's Hospital noted that the Veteran originally injured his back in 1973, and experienced a second injury in 1975.  According to the form, the Veteran's current chronic back pain began in 1981, and he was admitted to the hospital in 1982 for said back pain.  He reported being treated with traction therapy. 

An April 1986 examination noted that the Veteran experienced back problems in the past but stated that the Veteran did not experience problems with his back currently.  In a corresponding report of medical history dated in April 1986 the Veteran reported a history of back pain and traction therapy for said pain. 

The Veteran's separation examination, dated in February 1992, is absent for any complaint, findings, treatment, or diagnoses relating to low back pain.  The corresponding report of medical history, dated in February 1992, is also absent a report of any such complaints or course of treatment in the Veteran's medical history. 

An X-ray record dated in January 1982 of the Veteran's lumbar spine from the University of Texas Medical Branch Hospitals in Galveston, Texas stated that no bony or joint abnormality can be detected.  A corresponding consultation form noted that the Veteran complained of pain while sitting and minor muscle spasms but did not report any specific injury.  Subsequent outpatient reports dated in January and February 1982 from the University of Texas hospital indicate that the Veteran reported improvement following traction therapy on his lower back. 

An undated form from Christus St. John Hospital, which is currently in possession of medical records from the former USPHS Hospital in Galveston, Texas, indicates that the Veteran signed his name to the following statement: "I was admitted in June 1982 for lower back pain and was place in traction.  While in traction my left nipple was removed due to a neuroma.  My doctor was Dr. Athar Syed." 

The Veteran submitted a statement in November 2011 from his wife, a registered nurse, who reported that she has known the Veteran since 1973 and that he fell while aboard the USGCC Gentain in the fall of 1973.  She also reported that he started having lower back problems in January 1982, and that he was placed in traction in June 1982 at St. John's Hospital in Nassau Bay, Texas. 

As mentioned previously, the Veteran was afforded a VA examination in April 2012 for the purpose of determining the nature and etiology of the Veteran's low back condition.  The examiner diagnosed the Veteran with slight sclerotic degenerative disc disease SI joints.  After a physical examination and a review of the Veteran's claims file, in which he noted that the Veteran reported daily lower back pain since hurting his back in service in 1973, the examiner opined that the Veteran's low back condition was less likely than not incurred in or caused by an in-service occurrence.  In support thereof, the examiner reviewed the Veteran's intermittent history of back complaints as reflected in his STRs, and highlighted the fact that the February 1992 separation exam did not contain any complaints of low back pain and showed a normal spine exam.  Based on this lack of documented complaints of back pain following the reported injury in 1973 and the complaints in 1981 and 1982, the examiner found that the Veteran did not have a chronic or recurrent low back condition, nor did he have a residual low back condition from any injury in service. 

Following the August 2015 Board remand, the examiner who administered the April 2012 VA examination issued an October 2015 addendum opinion clarifying his opinion in the April 2012 examination.  After an in-person examination and a review of the claims file, the examiner maintained his opinion that the Veteran's low back condition was less likely than not incurred in or caused by an in-service occurrence.  In support thereof, the examiner again reviewed the Veteran's STRs and noted that while the Veteran was treated in his early years of service for low back problems, he stopped reporting back problems following his traction treatment in 1982.  This lack of reporting of back problems indicated to the examiner that the Veteran did not have a chronic or recurrent back condition.  The examiner concluded by stating that the Veteran "was treated for an acute back problem which resolved and did not cause a chronic back condition". 

After considering all of the evidence of record, it is the Board's judgment that the preponderance of the evidence is against the Veteran's claim of service connection for low back condition.  The Board acknowledges that the Veteran had isolated instances of complaints regarding his low back in service, as reflected in his STRs. However, the fact that the Veteran's reporting of low back problems ceased while in service and no back problems were reported on the February 1992 separation examination tends to suggest that the Veteran's in-service low back condition resolved itself before he was separated from service, as the April 2012 and August 2015 examiner concluded. 

The Veteran and his wife assert that the recorded complaints of low back pain in service document the beginning of a chronic low back condition that continued after the Veteran was separated from service and persisted to the present day.  The Veteran and his wife, as laypersons, are competent to describe the symptoms of a low back condition, and there is no doubt that the Veteran has the low back condition for which he seeks service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, there is no evidence in the record which indicates that the Veteran or his wife are competent enough through expertise or knowledge to conclude that the Veteran's current low back condition is the result of a chronic back condition that began in-service.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  This type of medical determinations is made through the use of clinical evaluations by a medical professional with the specialized education, training, or experience to offer an opinion regarding the etiology of a disease.  The Board recognizes that the Veteran's wife is a registered nurse, but the Veteran has not set forth any evidence to support a determination that she has the medical experience sufficient to provide a competent opinion regarding the etiology of his current low back condition. 

The assertion of the Veteran and his wife that his low back condition is the result of an in-service occurrence must be considered in light of the VA examiner's opinion that the Veteran's in-service complaints of low back pain were an acute injury that resolved itself while the Veteran was still in service.  A VA medical examiner's opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  A mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, the VA examiner's opinion is based on a review of the claims file and a physical examination administered by the examiner himself in the original April 2012 examination.  The opinion is contradicted by no evidence other than the assertions made by the Veteran and his wife that his low back condition began in service and persisted to the present day.  The Board therefore finds that the VA examiner's opinion is a more reliable indicator of whether the Veteran's low back condition is attributable to the Veteran's active duty service or any incident of service , and accordingly, that the preponderance of the evidence is against the Veteran's claim of service connection for low back condition. 

The Veteran may still be entitled to service connection for low back condition if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, in recognition of the absence of evidence tending to show incurrence in service or a nexus between an event in service and the Veteran's current low back condition, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran developed his current low back condition in service or that his current low back condition is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for low back condition under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim for low back condition in total must be denied. 

As the preponderance of the evidence is against the Veteran's claim of service connection for low back condition, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Obstructive Sleep Apnea

The Veteran contends that his currently diagnosed obstructive sleep apnea is attributable to his exposure to hazardous chemicals and/or airborne toxins from fire and smoke during service.  

A review of the Veteran's STRs reveals no complaints, findings, treatment, or diagnoses relating to sleep apnea.  A sleep study report dated in May 2010 from Christus St. Michal Health Care Center indicates that he was first diagnosed with obstructive sleep apnea as a result of this May 2010 sleep study.  His post-service treatment records at the Shreveport VAMC show that his obstructive sleep apnea diagnosis was thereafter acknowledged and treated in the VA system, beginning in July 2010. 

In the November 2011 statement from the Veteran's wife, she reported that prior to the Veteran's separation from service in 1992, she noticed that "he had a nagging cough."  She also asserted that she believes "that the nagging cough was the beginning of respiratory difficulties due to his exposure to hazardous chemicals while he was stationed at marine safety office in Galveston, Texas." 

In support of his assertion that his sleep apnea is the result of exposure to chemicals and/or airborne toxins from smoke and fire, the Veteran submitted a news article from Military Times dated June 7, 2010, which suggested that "some sleep apnea cases may be caused by exposure to toxins from smoke or fires."  Tom Vanden Brook, VA Sees Sharp Rise in Apnea Cases, Military Times (July 15, 2010, 10:42 AM), http://www.militarytimes.com/news/2010/06/usat_sleep_apnea_060710w/. 

As discussed previously, the Veteran was afforded a VA examination in October 2015 in order to determine the nature and etiology of the Veteran's obstructive sleep apnea.  The examiner confirmed the diagnosis of obstructive sleep apnea, and noted that the Veteran's current obesity was related to his obstructive sleep apnea.  The examiner also noted that the Veteran's wife had reported that the Veteran has experienced nighttime breathing cessation since 1992.  After the in-person examination and a thorough review of the claims file, the examiner opined that the Veteran's obstructive sleep apnea was less likely than not incurred in or caused by an in-service occurrence, to include exposure to smoke and fire.  In support thereof, the examiner reviewed the Veteran's STRs and noted that there were no complaints of or treatments for obstructive sleep apnea.  The examiner also noted that he considered the news article submitted by the Veteran, but found that it offers only "a partial link" between smoke and fire exposure and obstructive sleep apnea.  The examiner then referred to medical literature which indicated that the Veteran had many risk factors for sleep apnea including obesity, male gender, and advancing age.  The examiner concluded by stating that the Veteran's multiple necessary and sufficient conditions "outweigh his lay and buddy statement evidence and the lack of evidence that smoke and fire exposure is a major factor for the cause of" obstructive sleep apnea. 

After considering all of the evidence of record, it is the Board's judgment that the preponderance of the evidence is against the Veteran's claim of service connection for obstructive sleep apnea.  The Veteran and his wife assert that his obstructive sleep apnea is the result of documented exposure to hazardous chemicals and/or fire and smoke during service.  The Veteran and his wife are competent to describe the symptoms of sleep apnea.  Layno, 6 Vet. App. at 469.  However, there is no evidence in the record which indicates that the Veteran or his wife are competent to conclude that the Veteran's sleep apnea is the result of exposure to hazardous chemicals and/or fire and smoke.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  

The assertion of the Veteran and his wife that his sleep apnea is the result of exposure to hazardous chemicals and/or fire and smoke must be considered in light of the VA examiner's opinion that the Veteran's obstructive sleep apnea is more likely the result of other risk factors, including obesity, age and gender.  The VA examiner's opinion here is based on a review of the claims file and an in-person examination, as well as medical literature regarding the etiology of sleep apnea.  The opinion is contradicted by no evidence other than the assertions made by the Veteran and his wife as well as one news article that is not supported by reference to any medical evidence.  The Board therefore finds that the VA examiner's opinion is a more reliable indicator of whether the Veteran's obstructive sleep apnea is attributable to the Veteran's active duty service or any incident of service , and accordingly, that the preponderance of the evidence is against the Veteran's claim of service connection for obstructive sleep apnea. 

The Veteran may still be entitled to service connection for obstructive sleep apnea if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, in recognition of the absence of evidence tending to show incurrence in service or a nexus between an event in service and the Veteran's obstructive sleep apnea, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran developed his obstructive sleep apnea in service or that his obstructive sleep apnea is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for obstructive sleep apnea under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim for obstructive sleep apnea in total must be denied. 

As the preponderance of the evidence is against the Veteran's claim of service connection for obstructive sleep apnea, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for low back condition is denied. 

Service connection for obstructive sleep apnea is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


